                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ERNEST LEE VADEN, JR.,                               Case No. 19-cv-06449-JSC
                                                         Plaintiff,
                                   8
                                                                                                ORDER OF TRANSFER
                                                  v.
                                   9

                                  10       ROBERT L. MAYES, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a California prisoner proceeding pro se, filed this civil rights action under 42

                                  14   U.S.C. § 1983.1 Plaintiff is located at the California Healthcare Facility in Stockton, California.

                                  15   He complains about the conditions of his confinement at his former prison, California State

                                  16   Prison-Solano, where Defendants are also located.

                                  17           When, as here, jurisdiction is not founded on diversity, venue is proper in the district in

                                  18   which (1) any defendant resides, if all of the defendants reside in the same state, (2) the district in

                                  19   which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  20   substantial part of property that is the subject of the action is situated, or (3) a judicial district in

                                  21   which any defendant may be found, if there is no district in which the action may otherwise be

                                  22   brought. 28 U.S.C. § 1391(b). Where a case is filed in the wrong venue, the district court has the

                                  23   discretion either to dismiss the case or transfer it to the proper federal court “in the interest of

                                  24   justice.” 28 U.S.C. § 1406(a).

                                  25           Plaintiff’s allegations arise out of events occurring at California State Prison, Solano,

                                  26   where the allegedly responsible officials are located. Solano County lies within the venue of the

                                  27
                                       1
                                        Plaintiff has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                  28
                                       U.S.C. § 636(c). (Dkt. No. 6.)
                                   1   United States District Court for the Eastern District of California. See 28 U.S.C. § 84.

                                   2          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this case is

                                   3   TRANSFERRED to the United States District Court for the Eastern District of California.

                                   4          The Clerk of the Court shall transfer this matter forthwith. In light of this transfer, the

                                   5   Court defers to the Eastern District for ruling on the motions for leave to proceed in forma

                                   6   pauperis and for appointment of counsel.

                                   7          The Clerk shall terminate docket numbers 2, 3, and 7 from this Court's docket.

                                   8          IT IS SO ORDERED.

                                   9   Dated: October 25, 2019

                                  10

                                  11
                                                                                                     JACQUELINE SCOTT CORLEY
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
